Plaintiff in each of these actions has appealed from an order of the Special Term of the Supreme Court denying its application for an order vacating a notice for the examination of its cashier before trial. The actions are to recover on promissory notes. The answers plead affirmative defenses raising issues as to the validity of the notes, their transfers, and present ownership. Orders affirmed, with ten dollars costs and disbursements as of one motion. Hill, P. J., Rhodes, Bliss and Heffeman, JJ., concur; Crapser, J., not voting.